23 F.3d 395
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Appellee,v.Juvenal GRAJALES, Defendant, Appellant.
No. 93-2269
United States Court of Appeals,First Circuit.
May 9, 1994.

Appeal from the United States District Court for the District of Rhode Island [Hon.  Francis J. Boyle, Senior U.S. District Judge ]
Edward J. Romano, with whom John F. Cicilline was on brief, for appellant.
Margaret E. Curran, Assistant United States Attorney, with whom Edwin J. Gale, United States Attorney, and Lawrence D. Gaynor, Assistant United States Attorney, were on brief, for appellee.
D.R.I.
AFFIRMED.
Before Selya, Circuit Judge, Bownes, Senior Circuit Judge, and Boudin, Circuit Judge.
Per Curiam.


1
Having carefully reviewed the record, the briefs, and the matters raised at oral argument, we conclude that no hint of error appears.  Accordingly, we summarily affirm the defendant's conviction and the sentence imposed by the district court.  See 1st Cir.  Loc. R. 27.1;   see also United States v. Ruiz- Garcia, 886 F.2d 474, 477 (1st Cir. 1989).


2
Affirmed.